I concur as to that part of the opinion based upon the second count of the petition, but I am of the opinion that no liability is shown upon the first count. My reasons for so stating are: The evidence conclusively shows that the deceased child would not have died from the effects of the bite had the dog not been afflicted with rabies, and the evidence also conclusively shows that the defendant had no notice or knowledge whatever that the dog had rabies before, or at the time, it bit the child. That being true he was guilty of no negligence which caused or contributed to the injury which caused the death of the child, and therefore he is not liable in damages for the death that ensued therefrom.
I concur in that part of the opinion which is based upon the second count of the opinion, for the reason that had the ordinance mentioned therein been complied with by the defendant, no injury could have been inflicted upon the child by the dog, whether it had been mad or sane. Under the authority of Sluder v. Transit Co., 189 Mo. 107, and Jackson v. Railway Co.,157 Mo. 621, and cases cited, the validity of said ordinance cannot be, at this late date, questioned.